Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 04/23/2020 has been received and considered. Claims 1-18 and 20-23 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) Claim 1-10 and 20-22 recite steps or acts including qualifying the second engine component for usage in at least one gas turbine engine corresponding to the at least one predicted response model; thus, the claims are to a process, which is one of the statutory categories of invention. The claims 11-18 and 23 recite a system comprising a computer system and therefore is a machine, which is a statutory category of invention. 
(Step 2A – Prong One)  The claim 1 recites:  
determining a set of as-manufactured parameters of each gas turbine engine component in the first set of identical gas turbine engine components (under its broadest reasonable interpretation, a mental process that convers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion); 
determining a variance model of the first set of identical gas turbine engine components, wherein the variance model includes a representative parameter profile, the representative parameter profile is comprised of a plurality of component parameter profiles, and the sum of each of the component parameter profiles is the representative parameter profile (under its broadest reasonable interpretation, mathematical calculation as variance model is determined by summing component parameters); 
determining at least one predicted response models based at least in part on the variance model (under its broadest reasonable interpretation, mathematical calculation); 
identifying as-manufactured parameters of a second engine component, and applying the as-manufactured parameters of the second engine component to the at least one predicted response models, thereby generating a predicted response output, wherein the predicted response output includes predicted behavioral characteristics of the second engine componet (under its broadest reasonable interpretation, mathematical calculation); and 
qualifying the second engine component for usage in at least one gas turbine engine corresponding to the at least one predicted response model (under its broadest reasonable interpretation, mathematical calculation).

The claim 11 recites: 
determine a variance model and at least one predicted response model, each of the variance model and the predicted response model being based at least in part on the as-manufactured parameters of the first set of identical gas turbine engine components, wherein the under its broadest reasonable interpretation, mathematical calculation as variance model is determined by summing component parameters); 
apply the second set of parameters to the predicted response model (under its broadest reasonable interpretation, mathematical calculation), and 
generate a predicted response of the second gas turbine engine component corresponding to each of the predicted response models (under its broadest reasonable interpretation, mathematical calculation); and 
qualify the second gas turbine engine component when the predicted response is within a predefined range (under its broadest reasonable interpretation, under its broadest reasonable interpretation, mathematical calculation).
Further -2-Application No. 17/013,506Attorney Docket No. 15268.0005-00000the limitation in dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculation. 
Therefore, the limitation, under the broadest reasonable interpretation, for qualifying a gas turbine engine component is the abstract idea of mathematical concepts, more particularly mathematical calculation.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “system” comprising a “computer system” (Claim 11) which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed 
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A Prong Two, the additional elements, “system” comprising a “computer system” (Claim 11) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further, the limitation “engine components” (Claim 1-3, 5-9, and 11-17) manufactured via a uniform manufacturing procedure (Claim 1, 8, 11, and 15) including airfoil 


Allowable Subject Matter
3.	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.





Response to Arguments
4. 	Applicant's arguments filed on 04/23/2020 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objection in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Interpretation in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments have been fully considered and are persuasive.  The 103 rejection has been withdrawn. However, any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.

As per Claim Rejections - 35 USC § 101: as rejected above, it is Examiner’s position that the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of a computer system which at best represents mere generic computer components. The claimed additional element, a computer system is used to perform the above steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer system limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the .



Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127